


Exhibit 10.26
[Company Letterhead]


August 12, 2014


[name]
[Address]


Dear ______:


I write concerning the outstanding award of _______ restricted stock units
(“RSUs”) granted to you by Overland Storage, Inc. (the “Company”) under the
Company’s 2009 Equity Incentive Plan (the “Plan”) on or about May 13, 2014 (the
“Award”). As you know, the Company has entered into an agreement to be acquired
(the “Acquisition”) by Sphere 3D Corporation (the “Buyer”).


Under the current provisions of the agreement that evidences the Award (the
“Award Agreement”), the Award is scheduled to vest in six substantially equal
installments, with the first installment scheduled to vest on November 13, 2014,
but the entire Award (to the extent not previously vested) would accelerate and
become fully vested and payable upon the closing of the Acquisition (the
“Closing”). The purpose of this letter is to set forth our agreement to amend
the Award Agreement in connection with the Acquisition to provide that a portion
of the Award will not accelerate on the Closing. Instead, such portion will
remain outstanding and subject to the current time-based vesting schedule
applicable to such portion, and will accelerate and become fully vested (to the
extent not previously vested) if your employment with the Buyer or any of its
affiliates is terminated by the Buyer or such affiliate without Cause (as
defined in the Award Agreement) or by you for Good Reason (as defined in the
Award Agreement) within the period of two years following the Closing.


Accordingly, the Award is hereby amended, effective immediately prior to, and
subject to, the Closing of the Acquisition, to provide as follows:


•
Clause (ii) of the second paragraph of the “Vesting” section of the Award
Agreement, which previously provided for the Award to vest in full if a “Change
in Control” (as defined in the Plan) occurs, is hereby amended to provide that
the Award will not fully vest on the Closing of the Acquisition but that, should
the Acquisition occur, a number of RSUs subject to the Award will become vested
upon (or as necessary to give effect to the acceleration, immediately prior to)
the Closing, with such number of RSUs to be equal (rounded down to the next
whole RSU) to (a) (i) $_______ divided by (ii) the value of the per-share
consideration (determined as of the Closing and expressed as a dollar amount) to
be paid to the Company’s shareholders in connection with the Acquisition, less
(b) the number (if any) of RSUs subject to the Award that vested prior to such
acceleration; provided, however, that in no event shall the number of RSUs that
vested upon or prior to the Acquisition exceed the total number of RSUs subject
to the Award. The acceleration of RSUs pursuant to this paragraph shall be
applied first to the RSUs scheduled to vest latest in time under the existing
vesting schedule of the Award.



•
The portion of the Award (if any) that is not vested upon (and did not vest
prior to) the Closing of the Acquisition (after giving effect to the preceding
paragraph) will be assumed by the Buyer and converted into an award covering
Buyer’s common shares as provided in Section 6.10(b) of the Acquisition
agreement and remain outstanding following the Closing of the Acquisition (the
“Assumed Portion”).





--------------------------------------------------------------------------------




The Assumed Portion shall continue to be subject to the existing vesting
schedule under the Award Agreement applicable to the Assumed Portion (without
giving effect to any acceleration of vesting in connection with a Change in
Control and as modified by the following paragraph). The vesting of each
installment of the Assumed Portion is contingent on your continued Service (as
defined in the Plan) with the Buyer or one of its affiliates through the
applicable vesting date; provided, however, that if, at any time after the
Closing of the Acquisition and prior to the time the Assumed Portion is fully
vested, your Service is terminated by the Buyer or any of its affiliates without
Cause (as defined in the Award Agreement) or by you for Good Reason (as defined
in the Award Agreement), the Award, to the extent outstanding and unvested
immediately prior to such termination of Service, shall be fully vested and
payable as of the date of such termination of your Service. In addition, if a
Change in Control of the Buyer occurs at any time after the Closing (as
determined by applying the definition of “Change in Control” in the Plan to the
Buyer rather than the Company), the Award, to the extent then outstanding and
unvested, shall be fully vested and payable as of the date of such Change in
Control of the Buyer.


•
The third and fourth paragraphs of the “Vesting” section of the Award Agreement,
which provided for partial acceleration of the Award in connection with certain
terminations of your employment outside of the context of a Change in Control,
are hereby deleted in their entirety.



Except as expressly set forth above, this letter agreement does not modify any
other terms of your Award or Award Agreement. In other words, the other existing
provisions of your Award will continue in effect, subject to the amendments
described herein. If there is any conflict or inconsistency between the
provisions of this letter agreement and the provisions of the Award Agreement,
the provisions of this letter agreement will control. If for any reason the
Closing of the Acquisition does not occur, this letter agreement will be null
and void, and the Award will continue in accordance with its terms.
If the Closing occurs, the Acquisition will constitute a “change in the
ownership” of the Company within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations promulgated
thereunder (“Section 409A”). This letter is entered into before and in
connection with the Acquisition in reliance on Treas. Reg. Section
1.409A-3(i)(5)(iv)(B). This letter is to be construed and interpreted
accordingly, and so as to avoid the imputation of any tax, penalty or interest
under Section 409A.


If this letter accurately reflects your agreement with the Company regarding the
subject matter hereof, please sign the letter below and return a copy of the
letter to me.


OVERLAND STORAGE, INC.


Name:    Scott McClendon
Title:    Executive Chairperson of the Board


Acknowledged and Agreed:


By:                        
    [name]


